In reviewing the record, we find substantial evidence to support the Commissioner’s determination that petitioner was absent from his residence without prior permission, failed to report to the Health Services Division, failed to notify his command of his change of address, left the Lefrak Clinic without authorization, failed to comply with an order directing him to submit to a drug test, and failed to contact his command or Health Services’ sick desk two hours prior to his scheduled tour (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176 [1978]).
We further find that petitioner’s dismissal from the police department is fair after reviewing the total record. The charges brought against the petitioner formed a rational basis that justifies his termination from the police department (Matter of Purdy v Kreisberg, 47 NY2d 354, 360 [1979]). Concur—Murphy, P. J., Sullivan, Ross, Rosenberger and Ellerin, JJ.